Citation Nr: 0806727	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-12 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a fracture, left 
mandible, healed with residual malocclusion, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in January 
2007.  A transcript of the hearing is associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was afforded a Travel Board Hearing in January 
2007.  In January 2008, the veteran was informed by the Board 
that it was unable to obtain a recording of the proceedings 
due to several inaudibles and that consequently, he would be 
afforded another Board hearing, if desired.  Later, in 
January 2008, the veteran informed the Board of his desire 
for a hearing before a Veterans Law Judge at the RO.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

Schedule the veteran for a travel board 
hearing before a member of the Board at 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



